12/16/2015
                                                                                            FILED IN
                                                                                     1st COURT OF APPEALS
                                            NOTICE OF APPEALS                            HOUSTON, TEXAS
                                      ASSIGNMENT OF COURT OF APPEALS                 12/16/2015 1:37:35 PM
                                                                                     CHRISTOPHER A. PRINE
TO: FIRST COURT OF APPEALS                                                                    Clerk

FROM: DEPUTY CLERK: DUANE C. GILMORE
      CHRIS DANIEL, DISTRICT CLERK
      HARRIS COUNTY, TEXAS


CASE NO:     2015-23764         COURT:    165TH           TENTATIVE DUE DATE:       12/24/2015
APPEAL TYPE       ACCELERATED                           CASE STATUS: READY DOCKET
                  THE UNIVERSITY OF TEXAS HEALTH SCIENCE CENTER AT HOUSTON, BELLA PATEL, M.D.,
APPELLANT:        F.C.C.P., RICHARD W. SMALLING, M.D. PHD, RACKSHUNDA MAJID, M.D. AND FRANCISCO
                  FUENTES
APPELLEE:         TOMAS G. RIOS M.D.


EVENT FILE DATE       12/14/2015         NUMBER OF DAYS: 10
EVENT CODES;      D, OA
FILED BY:     FRANK A KING                         TBN:      794091
DATE ORDER SIGNED         12/7/2015
COURT ASSIGNED TO:        FIRST COURT OF APPEALS
IMAGE NO:     68124242       VOLUME:                   PAGE:
MOTION FOR NEW TRIAL FILING DATE:          : N/A
NOTES:       GOVERNMENT DUE

                                                    CHRIS DANIEL
                                                    Harris County, District Clerk


                                                    By: /s/DUANE C. GILMORE
                                                           DUANE C. GILMORE, Deputy

BC       NOTICE OF APPEAL FILED
BG       NOTICE OF APPEAL FILED – GOVERNMENT
C        JUDGMENT BEING APPEALED
D-       ACCELERATED APPEAL
OA       NO CLERK’S RECORD REQUEST FILED W/NOTICE OF APPEAL
O        CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA       AMENDED NOTICE OF APPEAL
Harris County (JWEB) Justice Applications (INT6510)                                                                                                          Page 1 of 1
  JWEB            INT      65.10        CIVIL SYSTEM│CIVIL CASE INTAKE│GENERAL PARTY INQUIRYINT65.10                                 GILMORE, DUANE        DECEMBER 16, 2015




    (7) CONNECTION(S) FOUND.


   CASE NUM:            201523764             PJN:                       TRANS NUM:                     CURRENT COURT:   165        PUB:   Please Select

   CASE TYPE:           OTHER CONTRACT                                           CASE STATUS:       READY DOCKET

   STYLE:               RIOS, TOMAS                                              VS                 THE UNIVERSITY OF TEXAS HEALTH SCIENCE CENTER AT H


                                                                 **** ACTIVE PARTIES ****

            PJN         PER/CONN         COC         BAR          PERSON NAME                                            PTY STAT      ASSOC. ATTY


                   00007
                     NO - 0001          AGT                     THE UNIVERSITY OF TEXAS HEALTH SCIENCE CENTER AT HOUSTON BY SERVING

                   00006 - 0001         DEF     00794091        SMALLING M D PHD, RICHARD W                                          KING, FRANK ANTHONY

                   00005 - 0001         DEF     00794091        FUENTES M D, FRANCISCO                                               KING, FRANK ANTHONY

                   00004 - 0001         DEF     00794091        MAJID M D, RUCKSHANDA                                                KING, FRANK ANTHONY

                   00003 - 0001         DEF     00794091        PATEL (M D) F C C P, BELA                                            KING, FRANK ANTHONY

                   00002 - 0001         DEF     00794091        THE UNIVERSITY OF TEXAS HEALTH SCIENCE CENTER AT H                   KING, FRANK ANTHONY

                   00001 - 0001         PLT     24033028        RIOS, TOMAS                                                          SAENZ, JEREMY D.




 Submit Query      1      Total Pages    Submit Query          Submit Query       1             Submit Query   Submit Query    Records Per-Page   20


      ATY INQ                       ACT UPDT                      SERV ISSU               DOCU INQ                CASE SUMM INQ            PTY ADDR

      ATY SUB                       MUL ATY SUB                   ATY W/DRAWL             PTY W/DRAWL


     Harris County Information Technology Center (ITC) Justice Applications




http://civil.jweb.harriscountytx.gov/INT/INT6510.aspx                                                                                                       12/16/2015